Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149347 & (66)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant/                                                                                      Justices
            Cross-Appellee,
  v                                                                 SC: 149347
                                                                    COA: 312409
                                                                    Wayne CC: 11-008725-FC
  JIMMY EARL MCCASKILL,
           Defendant-Appellee/
           Cross-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 1, 2014
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. Pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we VACATE the judgment of the Court of Appeals, and REMAND this case to
  the Court of Appeals to reconsider whether any error in admitting the police officer’s
  identification testimony was harmless. The Court of Appeals found that the error was not
  harmless beyond a reasonable doubt. That standard applies to preserved constitutional
  questions. People v Carines, 460 Mich 750 (1999). For nonconstitutional preserved
  error, a defendant has the burden of establishing a miscarriage of justice under a “more
  probable than not” standard. People v Lukity, 460 Mich 484 (1999). If the Court of
  Appeals determines that the error was harmless, it shall consider the remaining issues
  presented by the defendant on appeal. In all other respects, the applications are DENIED,
  because we are not persuaded that the remaining questions presented should now be
  reviewed by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2014
         p0721
                                                                               Clerk